Citation Nr: 0506958	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2000 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C. 
(38 U.S.C.A., for the Board's purposes) § 1151 for left foot 
drop as a result of VA surgical treatment in July and August 
1998 and January 1999.  A Notice of Disagreement was received 
in April 2000, and a Statement of the Case (SOC) was issued 
in May 2000.  A Substantive Appeal was received subsequently 
in May 2000.  In August 2000, the veteran testified during a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in October 2001, reflecting the RO's continued denial 
of compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for left foot drop.  

In July 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be 
invalid.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

As a result, in November 2003 the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  A SSOC was issued in September 2004, 
reflecting the RO's continued denial of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left 
foot drop.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Probative medical evidence establishes that the veteran's 
left foot drop is not an additional disability caused by VA 
hospital care or medical treatment; carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the hospital 
care or medical treatment; or an event not reasonable 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In the March and December 1999 RO letters, the February 2000 
rating action, the March 2000 RO letter, the May 2000 SOC, 
the June and November 2000 and January 2001 RO letters, the 
October 2001 SSOC and RO letter, the March 2002 and April 
2004 RO letters, the September 2004 SSOC, and the December 
2004 RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the SOC, the October 2001 RO letter, the SSOCs, 
and the April 2004 RO letter variously informed the veteran 
of what the evidence had to show to establish entitlement to 
the benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The April 2004 RO letter 
specifically notified the veteran to furnish any evidence in 
his possession that was pertinent to his claim.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the early 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
the SOC, and the SSOCs issued between 1999 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board's November 2003 Remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim on the basis of all the evidence of record, as 
reflected in the in September 2004 SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive VA and private medical records from 1998 
to 2004.  The veteran and his representative have also 
provided many pertinent medical records in connection with 
this appeal.  As noted above, the veteran testified during a 
RO hearing in August 2000.  In December 1999 and January and 
February 2001, the veteran and his representative have 
variously stated that they had no additional evidence or 
information to submit in connection with his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was    (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

In this case, the veteran essentially has contended that he 
suffers from left foot drop as a result of improper VA 
surgical treatment in July and August 1998 and January 1999.  
The Board points out initially, however, as a layman without 
the appropriate medical training or expertise, the veteran is 
not competent to establish his claim on the basis of his own 
assertions, alone.  Rather, where, as here, the determinative 
issues involve medical matters (here, additional disability 
and medical causation), competent and persuasive medical 
evidence supporting these matters is required for favorable 
action.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  In this case, the Board finds not only 
that such evidence is lacking, but that the only competent 
and probative evidence addressing the matters on which this 
case turns weighs against the claim.  

The medical evidence includes VA medical records showing the 
veteran's admission to a VA hospital in July 1998 for 
complaints of low back pain radiating down to the left lower 
extremity, to the point that he had diminished sensation in 
the left leg.  During his hospital course, he had a 
laminectomy, with full motor function in the big toe, 
dorsiflexion, and plantar flexion on examination on the first 
post-surgical day, but he still felt some deadness in the 
left lower extremity after the surgery.  The veteran also 
complained of left foot drop and was referred for 
rehabilitation.  Examination on the day of hospital discharge 
showed no left-sided muscle twitching, but the examiner 
opined that this seemed to be the result of the veteran's 
lack of effort, as he had occasional left foot plantar 
flexion (observed when he walked with crutches with the left 
foot off the floor).  He complained of left foot drop, but 
when he ambulated during physical therapy, his left foot 
obviously could be elevated off the floor when he ambulated 
with crutches or propelled a wheelchair.  The diagnosis was 
status post L4-5 laminectomy for herniated nucleus pulposus, 
and the veteran was discharged in August with instructions 
for follow-up in the rehabilitation and neurosurgical clinics 
and with his private physician.

In January 1999, the veteran was hospitalized at a VA medical 
facility with worsening symptoms following his lumbar 
laminectomy.  He complained of pain radiating down the low 
back to the toes, with numbness, as well as weakness in left 
foot dorsiflexion, which was manifested as a foot drop.  On 
examination, left foot dorsiflexion and plantar flexion were 
each 1/5.  There was decreased pinprick sensation in the left 
L-5 dermatome.  Straight leg raising was positive at 20 
degrees on the left.  During his hospital course, the veteran 
underwent an uncomplicated lumbar microdiscectomy with 
resolution of his pain postoperatively.  Motor examination 
was also slightly improved postoperatively, both in 
dorsiflexion and plantar flexion, and the veteran was 
ambulatory on the first post-surgical day.  He was discharged 
home in stable condition with instructions for follow-up in 
the neurology clinic and outpatient rehabilitation.  The 
diagnosis was lumbar radiculopathy. 

Private medical records reflect evaluation of the veteran by 
A. Kader, M.D., in July 2000.  Dr. Kader stated that the 
veteran had been well until about two years prior, when he 
developed left L-5 radiculopathy.  Three weeks later, he was 
operated on for a herniated disc on that side, and woke up 
with severe leg pain and foot drop.  After the pain worsened 
about five months later, he underwent a second surgery, with 
no improvement in his pain or strength.  At the time of the 
evaluation, he wore a foot brace because of his complete foot 
drop.  Current examination revealed complete paralysis of the 
left foot.  The veteran had no dorsiflexion, plantar flexion, 
or any movement in his toes.  The lower left leg was 
atrophied, and he had markedly decreased sensation in the L-5 
and S-1 territories of the foot and lower leg.  There was no 
left ankle jerk.  Straight leg raising was positive at 10 
degrees.  Recent magnetic resonance imaging (MRI) showed 
postoperative changes at L4-5 where a laminectomy was 
performed, and a marked scar compressing the thecal sac on 
the left side as well as the L-5 and S-1 roots.  The doctor 
opined that it was very unlikely for the veteran to have any 
return of motor function to his left foot, since it had been 
paralyzed for about two years.

During the August 2000 RO hearing, the veteran testified that 
he first experienced left foot drop following VA back surgery 
in July 1998.

On July 2001 VA neurological examination, the examiner 
reviewed the claims file and noted a history of a laminectomy 
three years previously without result for left lower 
extremity pain, but with the addition of a postoperative left 
foot drop, and repeat surgery in January 1999 without result.  
The veteran currently had numbness over S-1 and radicular 
pain to L-5 and S-1 with foot drop.  After examination, the 
diagnosis was left L-5 and S-1 dysfunction secondary to 
original surgery, secondary to neural scarring and still-
retained disc fragment despite second surgery.

In response to the RO's request for a medical opinion in this 
case on the question of whether the veteran had additional 
disability as a result of July 1998 and January 1999 VA 
surgery, in July 2001, a VA physician responded that the 
veteran presented to a VA hospital in July 1998 with 
complaints of left leg pain radiating to the left foot.  A 
review of the operative report revealed no complications, and 
stated that a disc fragment at the L4-5 level was removed.  
Various notes in the chart after the July 1998 surgery noted 
that the veteran had full strength in both lower extremities 
several days after the operation.  The VA physician opined 
that there was thus no reason for him to believe that the 
veteran suffered any complications from the surgery, or that 
the foot drop was in any way related to the operation.  After 
the veteran suffered recurrence of his symptoms, he underwent 
a second operation in January 1999; the operative report 
noted that a large recurrent disc herniation was found and 
removed, and there was no mention of any complications.  
Because the record contained no neurosurgical notes following 
the January 1999 surgery, the VA doctor was unable to offer a 
medical opinion as to whether the veteran had loss of left 
foot strength after the 1999 surgery.  However, since the 
operative report did not mention anything unusual, the doctor 
opined that it was unlikely that this operation resulted in 
the veteran's foot drop.  He stated that some notes, 
especially VA rehabilitation notes, documented the existence 
of the veteran's foot drop prior to the second 1999 surgery, 
and opined that this may well have been caused by the disease 
process itself, namely, the recurrent disc herniation.  The 
VA doctor opined that the veteran had all appropriate VA 
imaging studies done at all times; that there was no evidence 
of any complications from the surgeries that could be 
concluded from the veteran's chart; and that the veteran 
suffered a recurrent disc herniation as well as excessive 
scar tissue formation that resulted in additional and 
recurrent symptoms.

During a September 2002 examination by H. Sandhu, M.D., the 
veteran gave a 4.5-year history of low back pain and chronic 
left leg pain and weakness.  A history of a left-sided 
hemilaminectomy and discectomy at a VA hospital in July 1998 
was noted, with a revision procedure in January 1999 because 
of persistent left leg pain.  Following these procedures, the 
veteran was noted to have a left foot drop.  Examination then 
revealed left foot drop.  The impression was mechanical lower 
back pain secondary to discogenic disease and long-standing 
disc herniations with resultant left-sided stenosis.  In 
October, the veteran underwent posterior wide decompression 
on the left of L4-5 and L5-S1 followed by a posterior spinal 
fusion with segmental instrumentation and posterior lumbar 
interbody fusion.

Pursuant to the November 2003 Board Remand, this case was 
referred to E. Parker, M.D., a specialist in neurosurgery, 
for a review of the extensive medical evidence of record and 
a medical opinion as to whether the veteran suffered from 
left foot drop as a result of improper VA surgical treatment 
in July and August 1998 and January 1999.  In his August 2004 
report, Dr. Parker noted that the veteran was initially seen 
at a VA emergency room in July 1998 for complaints of back 
pain radiating down the left lower extremity.  MRI 
demonstrated lumbar disc herniation at the L4-5 level.  A 
neurology consultant noted significant left foot weakness, 
specifically,   3/5 strength in the muscles controlling left 
ankle and big toe dorsiflexion, which had been present for 
approximately 10 days.  

The veteran was then transferred to another VA hospital, 
where he was admitted to the neurosurgery service and treated 
conservatively, which Dr. Parker opined was a reasonable 
course of action.  Dr. Parker noted significant inconsistency 
during this period regarding documentation of the veteran's 
motor examination: some notes indicated full strength, while 
in multiple instances left lower extremity dorsiflexion was 
noted to be either 2/5 or 3/5.  Multiple notes in the chart 
referred to the veteran's noncompliance with his conservative 
treatment regimen during this period, refusing many doses of 
steroids, and getting out of bed when this had already proven 
to exacerbate his symptoms, and he had been placed on strict 
bed rest.

Dr. Parker noted ample evidence of pre-operative left lower 
extremity weakness in the record, including a note that made 
specific mention of left foot drop.  Given this information, 
he opined that it was well established that the veteran had 
significant weakness in the left foot dorsiflexion muscles 
prior to any surgery, and as a direct result of his primary 
disease process: the L4-5 disc herniation.  

Subsequently in July 1998, the veteran underwent a left L4-5 
hemilaminectomy and microdiscectomy.  According to the 
operative report, this surgery was uneventful and there were 
no complications.  Dr. Parker noted that, at this point, the 
exact condition of the veteran's motor function was unclear 
because of the paucity of documentation.  Regarding the 
veteran's testimony that he first noted left foot weakness 
when he got out of bed post surgically, Dr. Parker felt that 
it was very unlikely that a patient with a pre-operative foot 
drop of any significant duration would regain full motor 
function immediately following surgery.  Given the paucity of 
documentation, it was not clear whether the veteran's 
strength initially improved following surgery (as would be 
indicated by the notes), deteriorated immediately 
postoperatively (as would be indicated by the veteran's 
statement that his foot was weak when he first tried to 
stand), or was relatively unchanged.  Steroid treatment was 
noted to be common for nerve root compression.  In January 
1999 the veteran underwent re-operation for recurrent L4-5 
disc herniation and removal of a large extruded disc 
fragment.  Dr. Parker noted that he continued to have a left 
foot drop both prior to and following this second surgery.      
              
In summation, Dr. Parker stated that the veteran presented to 
the VA hospital in July 1998 with a left foot drop and then 
underwent surgery; it was unclear whether his weakness 
worsened post-surgically, but it certainly did not improve 
for any significant period of time.  Several months later, he 
underwent surgery again for recurrent disc herniation and 
removal of this disc fragment.  Dr. Parker opined that none 
of the veteran's pain or weakness was a result of either of 
these two surgeries.  Rather, they were almost certainly the 
result of his primary disease process: intervertebral disc 
degeneration and herniation with resultant compression of 
nerve roots.  He noted that re-herniation of disc material 
following surgery was not an uncommon phenomenon, and 
occurred in up to 10 percent of patients.  Dr. Parker also 
opined that the failure to obtain a computerized tomography 
scan with contrast was an error in judgment, as he did not 
feel that contrast given so soon after surgery would be 
likely to add any additional information, as scar tissue, 
which would be enhanced by administration of contrast, would 
not have had sufficient time to develop.  

Regarding the matter of whether anything should have been 
done differently to alter the outcome of this case, Dr. 
Parker noted that the veteran had experienced approximately 
10 days of weakness prior to presentation to the VA hospital 
in July 1998.  He opined that, by waiting for more than a 
week with a foot drop prior to seeking treatment, the veteran 
significantly hurt his own chances of ever regaining full 
strength.  

Dr. Parker also opined that some fault lied with the VA, in 
that, following the veteran's transfer to rehabilitation in 
early August 1998, there was no evidence of any contact with 
the neurosurgery department until December 1998.  Dr. Parker 
could not fault the decision to treat the veteran with 
steroids and observe his progress, but commented that this 
course of action depended on actually observing such progress 
and periodically re-evaluating the situation.  Given the lack 
of documentation of any such observation by the VA 
neurosurgery service, Dr. Parker was left to assume that none 
occurred, and he opined that it should have been the shared 
responsibility of the VA neurosurgery and rehabilitation 
services to make sure that the veteran, who had not improved 
and had possibly deteriorated following surgery, had adequate 
follow-up care and evaluation.  When MRI in December 1998 
revealed a recurrent disc fragment, there was no choice but 
to recommend surgery.  However, Dr. Parker felt that a foot 
drop of several months' duration was extremely unlikely to 
improve, and by that time there was little doubt regarding 
the veteran's long-term outcome.  

Dr. Parker reiterated his opinion that the veteran's current 
deficits were the result of his disease process; while more 
care should have been taken to assure that he received proper 
follow-up VA observation, it was not at all certain that this 
would have changed the veteran's long-term outcome.   

The Board finds that the July 2001 VA physician's opinion, 
and Dr. Parker's August 2004 opinion, are supported by 
clinical findings and review of the extensive documented 
medical evidence, and clearly explained reasons and bases.  
The Board considers such opinions to be of great probative 
value and dispositive of the veteran's contentions in this 
appeal.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that directly contradicts

As the competent medical evidence in this cases establishes 
that the veteran's left foot drop existed prior to his 
initial July 1998 VA surgery, and that its proximate cause 
was his underlying primary disease process, L4-5 disc 
herniation, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met.  While Dr. Parker observed 
that more care should have been taken to assure that the 
veteran received proper follow-up VA observation following 
surgery in July 1998, he stated that it was not at all 
certain that this would have changed the veteran's long-term 
outcome.  The Board finds nothing in Dr. Parker's report (or 
in any other medical report or opinion) to support a 
conclusion that the veteran's left foot drop was in any way 
the result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of VA fault in 
furnishing surgical treatment in July 1998 or January 1999, 
or an event not reasonably foreseeable.  

Under these circumstances, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the weight of the evidence is against 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for left foot drop as a result of VA 
surgical treatment in July and August 1998 and January 1999 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


